Order entered October 14, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00598-CR
                                        No. 05-13-00599-CR
                                        No. 05-13-00600-CR
                                        No. 05-13-00601-CR
                                        No. 05-13-00602-CR

                              PATRICIA DONALDSON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
Trial Court Cause Nos. F10-00433-S, F10-00435-S, F10-00447-S, F10-00448-S, F11-00266-S

                                              ORDER
         In her brief, appellant raises issues related to the costs assessed against her. The records,

however, do not contain cost bills or other documents with itemized lists of costs assessed in the

cases.   On September 6, 2013, the Court ordered the Dallas County District Clerk to file

supplemental clerk’s records containing the cost bills and accompanying documents. To date,

however, we have not received the supplemental records.

         Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, supplemental clerk’s records containing detailed itemizations of the costs

assessed in the cases, including but not limited to, specific court costs, fees, and court appointed
attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bills shall be signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost.     We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE